DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the ramp ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Visarius et al. (U.S. 2017/0021723) in view of Walters (U.S. 3,922,011).  Visarius et al. teaches a  fuel tank (figure 2), comprising a fuel container 101, 230, a filler pipe 130, and a connecting piece member 6, configured to connect the filler pipe 130 to the fuel container at 230 (figure 3), the connecting piece member 6 comprising a substantially cylindrical sheet shaped cross-section having a first connecting (at lead line 14 in figure 3) end configured for fastening to a first component 23 to be connected, and a second connecting end (at lead line 22 in figure 3) that comprises a male connector at 22 configured for receipt in a second component 12 to be connected, the second connecting end having a first portion with a first groove shaped therein at 24, and an annular locking element 44 extending at least partially through openings (at lead line 140 in figure 3) of the second component to be connected at a connection point into an interior of the second component to be connected (extends in interior of second component at lead line 14 in figure 3), and at the connection point, to axially secure the second component to be connected relative to the connecting piece member by a positive connection on the first groove (44 received in groove defined by 24).
Visarius et al. discloses the claimed invention except for the connecting piece member being metal.  Walters teaches that it is known to form a connecting piece of metal (see element 40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Visarius et al. with the connecting piece being made of metal, as taught by Walters, in order to use a well known material with sufficient strength and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 2, the modified assembly of Visarius et al. discloses the claimed invention except for the male connector at the first connecting end.  Walters teaches that it is known to form a connecting a male connector at both ends (see connector comprised of 18 and 40; 18 has male connector at both ends received in 12 and 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Visarius et al. with a male connector at the first connecting end, as taught by Walters, in order to provide a more secure connection between the first component and the first connecting end that provides protection for the connecting end. 

Regarding claim 3, the modified assembly of Visarius et al. discloses the claimed invention except that the second component is comprises the filler pipe and the first component connects to the fuel container.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Visarius et al. with the first component comprising the filler pipe and the second component connected to the fuel tank, in order to allow for a smoother flow of liquid into the fuel container and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 4, the filler pipe 13 comprises a hose that is configured for connection to the first connecting end at 12.

Regarding claim 5, the modified assembly of Visarius et al. discloses the claimed invention except for the hose clamp.  Walters teaches that it is known to provide the connection assembly with a hose clamp (see clamp shown in figures 5-10 extending circumferentially about end of hose 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Visarius et al. with a hose clamp, as taught by Walters, in order to secure prevent axial releasing movement of the connecting component from the connecting end.

Regarding claim 6, a peripheral seal 16, 26, located in in a second groove 36 of the connecting piece member and arranged between the connecting piece member and the second component to be connected in a second portion of the second connecting end (figure 3).

Regarding claim 7, a ramp ring at lead line 35, arranged in a third portion of the second connecting end, the ramp ring comprising a peripheral component at 35 having a wedge-shaped ramp surface which is engaged by a conical portion (also shown at lead line 35) of the second component to be connected (paragraph [0045]).

Regarding claim 9, the modified assembly of Visarius et al. discloses the claimed invention except for the second outwardly protruding corrugation.  Walters teaches that it is known to form a groove with two outwardly protruding corrugations (see lead lines 26 and 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Visarius et al. with the second outwardly protruding corrugation, as taught by Walters, in order to prevent axially sliding movement of the metal ring from the groove.

Regarding claim 11, the connection part comprises a metal, as modified by Walter above.

Claims 12, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Visarius et al. (U.S. 2017/0021723).  
Regarding claim 12, Visarius et al. teaches a fuel tank (figure 2), comprising a fuel container 101 having a connection part (figure 3), a filler pipe 130, and a connecting piece member 6, configured to connect the filler pipe to the fuel container (figure 3), the connecting piece member 6 having a first connecting end (at lead line 14 in figure 3) configured for fastening to the filler pipe (as modified below), and a second connecting end (at lead line 15) configured for receipt in the connection part of the fuel container (as modified below), the second connecting end (at lead line 15) having a first portion with a first groove shaped therein (first groove defined by 24), and a locking element 44 extending at least partially through openings of the connection part of the fuel container and into an interior of the connection part of the fuel container (figure 3), to thereby axially secure the connection part of the fuel container relative to the connecting piece member by a positive connection on the first groove.
Further regarding claim 12, the modified assembly of Visarius et al. discloses the claimed invention except that the second component is comprises the filler pipe and the first component connects to the fuel container.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Visarius et al. with the first component comprising the filler pipe and the second component connected to the fuel tank, in order to allow for a smoother flow of liquid into the fuel container and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 14, the filler pipe 130 comprises a hose that is configured for connection to the first connecting end of the connection piece member (as modified above).

Regarding claim 16, a peripheral seal 16, 26, located in in a second groove 36 of the connecting piece member and arranged between the connecting piece member and the connection part of the fuel container in a second portion of the second connecting end of the connection piece member (figure 3).

Regarding claim 20, Visarius et al. a fuel tank (shown in figure 2), comprising a fuel container 101, a filler pipe 130, and a connecting piece member 6, configured to connect the filler pipe to the fuel container, the connecting piece member 6 having a first connecting end (at lead line 14) configured for fastening to the filler pipe (as modified below), and a second connecting end (at lead line 15) configured for receipt in the fuel container (as modified below), the second connecting end having a first portion with a first groove shaped therein (defined by 24), and a locking element 44 extending at least partially through openings of the fuel container and into an interior of the fuel container (figure 3), to thereby axially secure the fuel container relative to the connecting piece member by a positive connection on the first groove.
Further regarding claim 20, the modified assembly of Visarius et al. discloses the claimed invention except that the second component is comprises the filler pipe and the first component connects to the fuel container.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Visarius et al. with the first component comprising the filler pipe and the second component connected to the fuel tank, in order to allow for a smoother flow of liquid into the fuel container and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claims 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Visarius et al. (U.S. 2017/0021723), as applied to claims 12 and 14 above and further in view of Walters (U.S. 3,922,011).  
Regarding claim 13, the modified assembly of Visarius et al. discloses the claimed invention except for the male connector at the first connecting end.  Walters teaches that it is known to form a connecting a male connector at both ends (see connector comprised of 18 and 40; 18 has male connector at both ends received in 12 and 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Visarius et al. with a male connector at the first connecting end, as taught by Walters, in order to provide a more secure connection between the first component and the first connecting end that provides protection for the connecting end. 

Regarding claim 15, the modified assembly of Visarius et al. discloses the claimed invention except for the hose clamp.  Walters teaches that it is known to provide the connection assembly with a hose clamp (see clamp shown in figures 5-10 extending circumferentially about end of hose 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Visarius et al. with a hose clamp, as taught by Walters, in order to secure prevent axial releasing movement of the connecting component from the connecting end.

Regarding claim 17, a ramp ring (at lead line 35), arranged in a third portion of the second connecting end of the connection piece member, the ramp ring comprising a peripheral component having a wedge-shaped ramp surface which is engaged by a conical portion of the connection part of the fuel container (paragraph [0045]).

Regarding claim 19, the modified assembly of Visarius et al. discloses the claimed invention except for the second outwardly protruding corrugation.  Walters teaches that it is known to form a groove with two outwardly protruding corrugations (see lead lines 26 and 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Visarius et al. with the second outwardly protruding corrugation, as taught by Walters, in order to prevent axially sliding movement of the metal ring from the groove.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the attachment structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736